Title: To Alexander Hamilton from Benjamin Walker, 3 September 1803
From: Walker, Benjamin
To: Hamilton, Alexander


Utica [New York], September 3, 1803. “It unfortunately falls to my Lot to have the principal charge of the Estate of the late Mrs. Francis Bainbridge who in right of her Mother, Agatha Evans, was entitled to ⅔ of the Bradstreet Estate. From some of the papers and from some information I have reced it would appear that you have in your hands some Deeds or property belonging to this Estate. If I rightly comprehend the matter Genl Schuyler Conveyed some Lands to you for the Heirs & you have to convey it to them on their paying their proportion of the cost of obtaining them.…”
